


Exhibit 10.3

 

Employment Agreement

 

This Employment Agreement (the “Agreement”), dated as of August 27, 2014 (the
“Effective Date”), is made by and between Moelis and Company Group LP (together
with any successor thereto, the “Company”) and Eric Cantor (the “Executive”).

 

1.              Employment.

 

(a)         General.  On or about September 1, 2014, the Company will employ the
Executive, and the Executive accepts employment with the Company, on the terms
and conditions herein provided (the date the Executive starts employment, the
“Start Date”). The Executive will have his primary office in New York, NY and
Washington, DC.

 

(b)         At-Will Employment.  The Executive’s employment with the Company
will be “at-will” employment and either party may terminate it at any time with
or without “Cause” or “Good Reason” (each as defined in the Company’s 2014
Omnibus Plan).  The Company may terminate the employment of the Executive at any
time without notice and without Cause; provided that such termination shall be
effective no later than 90 days after it gives any notice.  Neither the
Executive’s job performance nor promotions, commendations, bonuses or any other
positive treatment by the Company give rise to or in any way serve as the basis
for modification or amendment of the at-will nature of the employment.  The
period of the Executive’s employment with the Company under this Agreement is
the “Employment Period”.

 

(c)          Position and Duties.  The Executive shall serve as a Vice Chairman
and Managing Director of the Company with such customary responsibilities,
duties and authority as the Company and the Company’s Chief Executive Officer
may from time to time assign to the Executive. Except as the Company otherwise
approves in writing, the Executive shall devote his full business time and
efforts to the business and affairs of the Company (which may include service to
the Company’s affiliates) and, during the Employment Period, shall not undertake
any additional activities without the advance approval of the Company; provided
the Company will not unreasonably withhold its consent to political, speaking
and charitable activities to the extent that such activities would not
(i) conflict or materially interfere with the Executive’s performance of his
duties hereunder and/or (ii) create potential conflict or client issues for the
Company.  The Executive agrees to observe and comply with the rules and policies
of the Company as adopted by the Company from time to time.

 

(d)         Board Seat.  Moelis & Company Partner Holdings LP agrees to nominate
the Executive and to vote and take all other actions to elect the Executive to
the Board of Directors of Moelis & Company and agrees not to allow the removal
(other than as a result of the termination of the Executive’s employment by the
Executive or the Company) until the 2015 annual meeting for the election of
Directors, when all Directors will be up for re-election.

 

(e)          Registration Requirements.  In order to function as a Managing
Director of the Company, the Executive must be and remain registered as a
general securities representative in the Executive’s work location and have
passed the Series 79 examinations.  The Company will work with the Executive to
seek a waiver of the Series 79 if possible.  Absent a waiver, the Executive will
obtain Series 79 registration within 90 days from the Executive’s Start Date.

 

2.              Compensation and Related Matters.

 

(a)         Base Salary.  During the Employment Period, the Company will pay the
Executive base compensation (“Base Salary”) equal to $400,000 annually, paid in
semi-monthly installments in

 

1

--------------------------------------------------------------------------------


 

accordance with the customary payroll practices of the Company, subject to
adjustment, if and as determined by the Board provided any reduction shall be
applicable generally to a majority of Managing Directors of the Company.

 

(b)         Annual Incentive Compensation.  During the Employment Period, the
Executive will be eligible for an annual discretionary performance bonus,
subject to the satisfaction of the Company with the performance of the
Executive.  The Company will pay any such annual discretionary performance bonus
at the same time or times and subject to the same conditions (such as repayment
upon the Executive’s resignation prior to specified dates) as payments to other
Managing Directors in the United States generally.

 

Initial Cash Award.  The Company will pay the Executive an initial incentive
cash award of $400,000 (the “Initial Incentive Cash Award”) in the first payroll
payment following his Start Date.

 

Initial Restricted Stock Unit Award.  On the Start Date, the Company will grant
the Executive Initial Restricted Stock Units (“Initial RSUs”) in the amount of
$1,000,000.  For purposes of the foregoing, the value of Initial RSUs will be
based on the average closing price (the “Start Date Price”) of the Company’s
common stock on the 5 trading days prior to the Start Date.  The Initial RSUs
will vest as follows:  1/3 of the Initial RSUs shall vest on the 3rd anniversary
of the Start Date, 1/3 on the 4th anniversary of the Start Date, and 1/3 on
5th anniversary of the Start Date (each a “Vesting Date”).  If (i) the Executive
notifies the Company of his intent to terminate his employment (or engagement as
a consultant or otherwise) in the business of the Company and/or its affiliates
other than (x) for Good Reason (as defined in the 2014 Omnibus Incentive Plan)
or (y) notification after the second anniversary of his Start Date, to take a
full-time elected or appointed position in federal government, state government,
or national political party or (ii) the Company notifies the Executive that it
intends to terminate his employment (or engagement) for Cause (as defined in the
2014 Omnibus Incentive Plan), the Executive shall forfeit any unvested Initial
RSUs.  If the Company terminates the Executive without Cause or the Executive
notifies the Company of his intent to terminate his employment (or engagement)
for Good Reason or for notification after the second anniversary of his Start
Date, to take a full-time elected or appointed position in federal government,
state government, or national political party, the Executive shall be entitled
to continue to vest the Initial RSUs on the above vesting schedule subject to
not engaging in any Detrimental Activities (as defined in the Initial RSU Notice
and Statement of Terms and Conditions); provided in the case of notification by
the Executive after the second anniversary of his Start Date to take a full-time
elected or appointed position in federal government, state government, or
national political party, if applicable ethics rules for such position prohibit
ownership of the unvested Initial RSUs, such Initial RSUs shall vest as of the
Executive’s commencement of such position.  The Initial RSUs shall be subject to
the terms and conditions of the 2014 Omnibus Incentive Plan and the Notice and
Statement of Terms and Conditions.

 

2015 Annual Incentive Compensation. For calendar year 2015, the Executive will
receive guaranteed incentive compensation of US$1,600,000 comprised of
US$1,200,000 cash and a grant of Incentive Restricted Stock Units (the
“Incentive RSUs”) in the amount of US$400,000 (together the “Guaranteed
Bonus”).  The Company will pay the cash portion of the Guaranteed Bonus in four
equal installments at or about the end of each quarter subject to the same
conditions (such as repayment upon the Executive’s resignation prior to
specified dates) as payments of 2015 incentive compensation generally to other
Managing Directors in the United States.  The Company will grant the Incentive
RSUs in four equal grants at or about the end of each quarter with the same
vesting schedule as payments of 2014 Incentive RSUs generally to other Managing
Directors in the United States.  The Incentive RSUs shall be subject to the
terms and conditions of the 2014 Omnibus Incentive Plan and the Notice and
Statement of Terms and Conditions for the Incentive RSUs;

 

2

--------------------------------------------------------------------------------


 

provided if after the second anniversary of the grant date, the Executive
notifies the Company of his intent to terminate his employment to take a
full-time elected or appointed position in federal government, state government,
or national political party, the Executive shall be entitled to continue to vest
the Incentive RSUs on their vesting schedule subject to not engaging in any
Detrimental Activities (as defined in the Incentive RSU Notice and Statement of
Terms and Conditions); provided if applicable ethics rules for such position
prohibit ownership of the unvested Incentive RSUs, such Incentive RSUs shall
vest as of the Executive’s commencement of such position.

 

2016 Incentive Compensation. For calendar year 2016, the Executive will be
eligible for a discretionary performance bonus, subject to the satisfaction of
the Company with the performance of the Executive.  The Company will pay any
such discretionary performance bonus quarterly, subject to the same conditions
(such as repayment upon the Executive’s resignation prior to specified dates) as
payments to 2016 incentive compensation to other Managing Directors in the
United States generally.

 

Cash Repayment Obligation.  In connection with the Executive’s Initial Cash
Award and 2015 and 2016 cash incentive bonus, if (a) (i) the Executive notifies
the Company of his intent to terminate his employment (or engagement as a
consultant or otherwise) other than for Good Reason or for notification after
the second anniversary of the payment date, to take a full-time elected or
appointed position in federal government, state government, or national
political party, or (ii) the Company notifies the Executive that it intends to
terminate his employment (or engagement) for Cause (each a “Termination Notice”)
and (b) within 12 months following such termination, the Executive provides
services to or engages in any Competitive Enterprise (as defined in
Section 4(c)), the Executive shall, prior to providing any such services, repay
to the Company the percentage (the “Repayment Percentage”) of his Initial Cash
Award and his 2015 and 2016 cash bonus (including any cash portion of the
Guaranteed Bonus) set forth in the following table:

 

Period in which the Executive or the Company
gives a Termination Notice and within 12 months of
such notice the Executive provides services to or
engages in a Competitive Enterprise

 

Repayment
Percentage

 

During the quarter of the payment and the next four quarters

 

100

%

During fifth quarter following the payment quarter

 

75

%

During sixth quarter following the payment quarter

 

50

%

During seventh quarter following the payment quarter

 

25

%

During eighth quarter or later following the payment quarter

 

0

%

 

(c)          Benefits.  To the extent permitted under the terms thereof, the
Executive shall be entitled to participate in employee benefit plans, programs
and arrangements of the Company, as in effect from time to time, including the
Company’s medical and dental insurance plans and 401(k) plan that apply to
similarly situated executive employees of the Company.

 

(d)        Expenses.  The Company shall reimburse the Executive for all
reasonable travel and other business expenses properly incurred in the
performance of the Executive’s duties to the Company and in accordance with the
Company’s expense reimbursement policies. In particular, the Company will
reimburse the Executive for the reasonable cost of an apartment in New York for
the first twelve

 

3

--------------------------------------------------------------------------------


 

months of his employment.  After the first twelve months, the Company will
reimburse the Executive for the hotel equivalent rate per night that he uses the
apartment while in New York on business.

 

(e)          Vacation.  The Executive shall be entitled to paid vacation in
accordance with the Company’s vacation policies applicable to executives of the
Company.  The Executive will take vacation at his and the Company’s reasonable
and mutual convenience.

 

3.              Termination.

 

(a)         Notice of Termination by Executive.  It is reasonable and necessary
to provide a smooth transition if the Executive chooses to leave the Company. 
Consequently, the Executive agrees to provide the Company with 90 days prior
written notice of his intent to terminate his employment (the “Notice Period”);
provided that such Notice Period will not apply if the Executive terminates his
employment for Good Reason (as defined in Section 3(d) below).  The Company may
elect to place the Executive on paid leave for all or any part of such Notice
Period.  Notwithstanding anything to the contrary in this paragraph, in the
event the Executive is terminating his employment to run for a full-time elected
position or to accept a full-time appointed position, in each case in federal
government, state government or in a national political party, the Notice Period
will be 30 days (instead of 90 days) prior written notice of the Executive’s
intent to terminate, and the Company may elect to waive such Notice Period.

 

(b)         Effect of Notice of Termination. If on or prior to the date any
incentive compensation is paid or any equity interests vests, the Executive
gives notice of his intent to terminate his employment (or engagement as a
consultant or otherwise) in the business of the Company and/or its affiliates
(other than for Good Reason), the Executive shall not be entitled to receive any
such incentive compensation and shall forfeit any such unvested equity
interests.  If on or prior to the date any incentive compensation is paid, the
Company terminates the Executive’s employment (or engagement), the Executive
shall not be entitled to receive any such incentive compensation.

 

4.              Restrictive Covenants.

 

(a)         Non-Compete.  Except as the Company otherwise agrees, the Executive
shall not during the Employment Period and, if the Executive terminates his
employment under this agreement other than for Good Reason for 90 days
thereafter, directly or indirectly provide services to, engage in, have any
equity interest in, or manage or operate any Competitive Enterprise (as defined
below); provided, however, that the Executive shall be permitted to acquire a
passive equity interest in such a Competitive Enterprise provided (i) the
Executive notifies the Company of any such investment in accordance with the
Company’s notification policies in effect from time to time and (ii) the
interest acquired is not more than five percent (5%) of such Competitive
Enterprise’s outstanding equity interests.

 

(b)         Non-Solicit.  During the Employment Period and for a period of
twelve months following immediately after the termination or expiration of the
Employment Period, the Executive shall not, directly or indirectly, recruit or
otherwise solicit, encourage or induce any limited partner, employee,
independent contractor, consultant, service provider or supplier of the Company
(i) to terminate his, her or its employment or arrangement with the Company, or
(ii) to otherwise change his, her or its relationship with the Company; provided
that this Non-Solicit covenant shall not apply to Kristi Way or Kristin Young.

 

(c)          “Competitive Enterprise”.  “Competitive Enterprise” means any
business enterprise that is engaged, or owns or controls a significant interest
in any entity that is engaged, in either case, primarily or in

 

4

--------------------------------------------------------------------------------


 

any substantial manner in any place in the world in (x) investment banking or
securities activities or financial services, including, without limitation,
private equity, hedge fund or other asset or investment management businesses,
or (y) any business activities in which the Company and/or its affiliates are
engaged primarily or in any substantial manner; in each case excluding Moelis
Asset Management LP and its affiliates.

 

(d)         Non-Disparagement.  Except pursuant to Section 5(c), the Executive
agrees that, during the Employment Period and at all times thereafter, he will
not disparage in any material respect the Company, any of its products or
practices, or any of its directors, officers, agents, representatives,
stockholders or affiliates, either orally or in writing.

 

5.              Nondisclosure of Proprietary Information.

 

(a)         Except in connection with the good faith performance of the
Executive’s duties hereunder or pursuant to Section 5(c), the Executive shall,
in perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for the Executive’s
benefit or the benefit of any person, firm, corporation or other entity any
confidential or proprietary information or trade secrets or intellectual
property of, from or relating to the Company (including, without limitation,
information, documents, techniques or other know-how or materials owned,
developed or possessed by the Company, whether in tangible or intangible form,
the terms of this Agreement, any information with respect to the Company’s
operations, processes, protocols, products, inventions, business practices,
investment performance, “track record,” finances, principals, business partners,
investors, clients, personnel, strategic planning, portfolio investments and/or
companies, service providers, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, prospects, and any and all information of any nature relating
to the Company and its affiliates, including any vehicle(s) formed in connection
therewith or as a successor thereto) (collectively, “Proprietary Information”),
or deliver to any person, firm, corporation or other entity any document,
record, notebook, computer program or similar repository of or containing any
such Proprietary Information.  The foregoing matters are important, material and
confidential proprietary information and trade secrets and affect the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).  Notwithstanding the foregoing, Proprietary Information does not
include information that (i) becomes publicly available (other than by
disclosure or other wrongful act by the Executive), (ii) is contained in a
publicly available document, (iii) was known to the Executive before the
Executive commenced employment with the Company, or (iv) is required to be
disclosed by law.  The Executive acknowledges that it is reasonable and
necessary for the Company to take these reasonable steps to maintain the
confidentiality of its Proprietary Information.

 

(b)         Upon termination of the Executive’s employment with the Company for
any reason, the Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, computer disk drives, flash drives,
disks, or any other materials concerning the Proprietary Information in his
possession.

 

(c)          The Executive may comply with a lawful and valid subpoena or other
legal process but shall: (i) give the Company the earliest possible notice
thereof, (ii) as much in advance of the return date as possible, make available
to the Company and its counsel the documents and other information sought and
(iii) assist such counsel at Company’s expense in resisting or otherwise
responding to such process.

 

(d)         Nothing in this Agreement shall prohibit the Executive from
(i) disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 5(c) 

 

5

--------------------------------------------------------------------------------


 

above), (ii) disclosing information and documents to his attorney or tax adviser
for the purpose of securing legal or tax advice, (iii) disclosing the
post-employment restrictions in this Agreement in confidence to any potential
new employer, or (iv) retaining, at any time, his personal correspondence, his
personal rolodex and documents related to his own personal benefits,
entitlements and obligations.

 

6.              [Omitted].

 

7.              Injunctive Relief.

 

The Executive understands that that a breach of the covenants contained in
Sections 4 and 5 will cause irreparable damage to the Company and its goodwill,
the exact amount of which will be difficult or impossible to ascertain, and that
the remedies at law for any such breach will be inadequate.  Accordingly, the
Executive agrees that in the event of a breach of any of the covenants contained
in Sections 4 and 5, in addition to any other remedy which may be available at
law or in equity, the Company will be entitled to specific performance and
injunctive relief, without having to post a bond or other surety.  The Executive
agrees not to raise as a defense or objection to the request or granting of such
relief that the Executive could compensate the Company for a breach of this
Agreement by an award of money damages, and the Executive waives any
requirements for the securing or posting of any bond in connection with such
remedy.

 

8.              Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates.  This Agreement shall be binding upon and inure to the benefit of
the Company, the Executive and their respective successors, assigns, personnel
and legal representatives, executors, administrators, heirs, distributees,
devisees, and legatees, as applicable.  The Executive may not assign, delegate
or transfer any of the Executive’s rights or obligations, other than the
Executive’s rights to payments hereunder, which may be transferred only by will
or operation of law.  Notwithstanding the foregoing, the Executive shall be
entitled, to the extent permitted under applicable law and the applicable
benefit plans, programs and arrangements described under Section 2(c), to select
and change a beneficiary or beneficiaries to receive compensation hereunder
following his death by giving written notice thereof to the Company.

 

9.              Governing Law.

 

This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the state of Delaware, without reference to the principles
of conflicts of law or choice of law of the state of Delaware, or any other
jurisdiction, and where applicable, the laws of the United States.

 

10.       Notices.

 

Any notice, request, claim, demand, document or other communication hereunder to
either party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and (a) delivered personally to the person or to an officer of the
person to whom the same is directed, (b) sent by facsimile, overnight mail or
registered or certified mail, return receipt requested, postage prepaid, or
(c) sent by email, with electronic, written or oral confirmation of receipt, in
accordance with the following sentence.  Such communication, in the case of the
Company, shall be mailed to its principal office, and in the case of the
Executive: (i) if the Executive is then employed by the Company, shall be
emailed to the Executive at the Executive’s

 

6

--------------------------------------------------------------------------------


 

“@moelis.com” email address, and (ii) if the Executive is no longer employed by
the Company, shall be mailed to the Executive’s most recent home address or
emailed to the Executive’s most recently disclosed personal email address, in
either case as the Executive has provided the Company in writing.

 

11.       Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.  Signatures delivered by facsimile, email or in PDF format shall
be deemed effective for all purposes.

 

12.       Entire Agreement.

 

This Agreement is intended by the parties to be the final expression of their
agreement with respect to the employment of the Executive by the Company and
supersede all prior understandings and agreements, whether written or oral.  The
parties further intend that this Agreement shall constitute the complete and
exclusive statement of the terms of this Agreement and that no extrinsic
evidence whatsoever may be introduced in any judicial, administrative, or other
legal proceeding to vary the terms of this Agreement.

 

13.       Amendments; Waivers.

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
the Company.  By an instrument in writing similarly executed, the Executive or a
duly authorized officer of the Company may waive compliance by the other party
or parties with any specifically identified provision of this Agreement that
such other party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure.  No failure to exercise and no
delay in exercising any right, remedy, or power hereunder shall preclude any
other or further exercise of any other right, remedy, or power provided herein
or by law or in equity.  Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties under this Agreement shall
survive any termination of the Executive’s employment.

 

14.       Construction.

 

This Agreement shall be deemed drafted equally by both the parties. Its language
shall be construed as a whole and according to its fair meaning.  Any
presumption or principle that the language is to be construed against any party
shall not apply.

 

15.       Arbitration.

 

(a)         Except as expressly provided in clauses (b) or (c) below, if any
claim, controversy or dispute arises in connection with this Agreement,
Executive’s employment by the Company or any termination thereof, the Company
and the Executive agree to final and binding arbitration administered by JAMS or
any successor organization or body thereto pursuant to its Employment
Arbitration Rules & Procedures and subject to JAMS Policy on Employment
Arbitration Minimum Standards of Procedural Fairness, with the exception that
the Executive and the Company agree that no depositions will be taken, except if
ordered by the arbitrator due to extraordinary circumstances.  The arbitration
hearing will take place at the JAMS hearing site located nearest to the
Company’s office at which the Executive is providing services or was providing
services as of the date his employment or other relationship terminated.  Any
such arbitration shall be before one arbitrator, who shall be a former judge,
selected in accordance with the rules described above.

 

7

--------------------------------------------------------------------------------


 

This agreement to arbitrate disputes includes, but is not limited to, any claims
of discrimination and/or harassment under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act of 1990, claims for breach of contract or the implied covenant
of good faith and fair dealing, tortious conduct (whether intentional or
negligent), including claims of misappropriation, fraud, conversion,
interference with economic advantage or contract, breach of fiduciary duty,
misrepresentation, or any other federal, state or local law relating to
discrimination in employment, any claims relating to wage and hour claims and
any other statutory or common law claims.  In the course of any arbitration, the
employee and the Company agree:  (1) to request that a written award be issued
by the arbitrator(s); (2) that each side is entitled to receive any and all
relief they would be entitled to receive in a court proceeding; and (3) that the
Executive will not be required to pay any fees in the arbitration that are
greater than the fees the Executive would be required to pay in a court
proceeding.  Any arbitral award may be entered as a judgment or order in any
court of competent jurisdiction.

 

(b)         The Executive and the Company knowingly and voluntarily agree to
waive any rights that might otherwise exist to request a jury trial or other
court proceeding, except that the Executive and the Company agree that each has
the right to seek injunctive or other equitable relief from a court with respect
to the enforcement of any obligations the Executive may have regarding any
notice period the Company is entitled to, trade secrets, confidential
information, non-solicitation of employees, consultants or independent
contractors, non-solicitation of clients or customers, non-competition,
inventions, work product or other intellectual property and non-disparagement
(whether such obligations arise pursuant to this Agreement, any employee
handbook, any confidentiality and/or restrictive covenant agreement, the common
law or otherwise).

 

(c)          Any claims filed by the parties in arbitration must be brought in
the parties’ individual capacity and not as a plaintiff or class member in any
purported class, collective or representative proceeding.  In the event that the
preceding sentence is ruled to be unenforceable, any such purported class,
collective or representative proceeding must be heard in court and not in
arbitration.

 

(d)         Each provision of this arbitration agreement is intended to be
severable, and the invalidity or unenforceability of any portion or provision of
this agreement shall not affect the validity, enforceability or legality of the
remainder hereof.  In the event any provision of this arbitration policy is
determined by any court of competent jurisdiction or arbitrator(s) to be
illegal, invalid or unenforceable as written, such provision shall be
interpreted so as to be legal, valid and enforceable to the fullest extent
possible under applicable law.  In the event any provision of this arbitration
policy is determined by a court of competent jurisdiction or arbitrator(s) to be
void, the remaining provisions of this arbitration policy shall nevertheless be
binding upon the parties with the same effect as though the void provision
thereof had been severed and deleted.

 

16.       Enforcement.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

8

--------------------------------------------------------------------------------


 

17.       Executive Acknowledgement.

 

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.  The Executive further acknowledges that, immediately prior to
entering into this Agreement, the Executive is not bound by any noncompetition,
nondisclosure, confidentiality, employment or other agreements (collectively,
“Other Agreements”) which would prevent or restrict the performance of the
Executive’s duties hereunder, that by entering into this Agreement the Executive
will not be in breach of any Other Agreements or cause the Company to incur any
liability with respect to any Other Agreements, and that the Executive shall
indemnify and hold harmless the Company with respect to any liability arising
from the breach of any Other Agreements.  The Executive further acknowledges
that this Agreement is confidential as are all the terms and conditions
expressed herein and that the Agreement and such terms and conditions may not be
disclosed by the Executive in any manner or form to any party, other than as
required by applicable law, as necessary to enforce the terms of this Agreement
or to the Executive’s spouse, attorney and/or tax advisor (if any), without the
prior written approval of the Company.  The Executive further acknowledges that
the Executive will be bound by the terms and conditions contained in the
Company’s employee handbook, as it may be amended from time to time and will,
upon request of the General Partner, sign a copy thereof from time to time.

 

18.       Section 409A.

 

It is the intent of the parties that the payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance issued thereunder (“Section 409A”)
(except to the extent exempt as short term deferrals or otherwise) and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  In the event that following the
Effective Date the Company reasonably determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A, the
Company and Executive shall work together to adopt such amendments to this
Agreement or adopt other policies or procedures (including amendments, policies
and procedures with retroactive effect), or take any other commercially
reasonable actions necessary or appropriate to exempt the compensation and
benefits payable under this Agreement from Section 409A and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement.  Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement or any other arrangement between the Executive and the Company or
its affiliates during the six-month period immediately following the Executive’s
separation from service shall instead be paid on the first business day after
the date that is six months following the Executive’s separation from service
(or, if earlier, the Executive’s date of death).  To the extent required to
avoid an accelerated or additional tax under Section 409A, amounts reimbursable
to the Executive under this Agreement shall be paid to the Executive on or
before the last day of the year following the year in which the expense was
incurred, and the amount of expenses eligible for reimbursement (and in kind
benefits provided to the Executive) during one year may not affect amounts
reimbursable or provided in any subsequent year. The Company makes no
representation that any or all of the payments and benefits described in this
Agreement will be exempt from or comply with Section 409A and, except to the
extent provided in this Section 18, makes no undertaking to preclude
Section 409A from applying to any such payment.  The Executive shall be solely
responsible for the payment of any taxes and penalties incurred under 409A or
any other provision of the Code.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

COMPANY

 

 

 

Moelis & Company Group LP

 

 

 

 

 

By:

/s/ Elizabeth Crain

 

Name: Elizabeth Crain

 

Title: Chief Operating Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Eric Cantor

 

Eric Cantor

 

Moelis & Company Partner Holdings LP agrees to Section 1(d) “Board Seat” set
forth above.

 

Moelis & Company Partner Holdings LP

 

By its General Partner Moelis & Company Holdings GP LLC

 

 

 

 

 

By:

/s/ Elizabeth Crain

 

 

Name: Elizabeth Crain

 

Title: Chief Operating Officer

 

 

10

--------------------------------------------------------------------------------
